Cite as 2022 Ark. 169
                   SUPREME COURT OF ARKANSAS
                                         No.   CR-21-513

                                                   Opinion Delivered:   September 29, 2022
 DENZELL BRAUD
                                 APPELLANT PRO SE APPEAL FROM THE PULASKI
                                           COUNTY CIRCUIT COURT, THIRD
 V.                                        DIVISION
                                           [NO. 60CR-16-2644]

 STATE OF ARKANSAS                          HONORABLE CHRISTOPHER
                                   APPELLEE CHARLES PIAZZA, JUDGE

                                                   AFFIRMED.


                             SHAWN A. WOMACK, Associate Justice

       Denzell Braud appeals from the trial court’s denial of his petition for postconviction

relief filed pursuant to Rule 37.1 of the Arkansas Rules of Criminal Procedure (2019). 1 On

appeal, Braud contends that he is entitled to postconviction relief because (1) he was subject

to an unlawful arrest; (2) his property was seized pursuant to an unconstitutional search and

seizure; (3) his privilege against self-incrimination was violated; (4) his due-process rights were

violated by an unduly suggestive photo lineup; and (5) he was denied effective assistance of

appellate counsel. Because Braud fails to demonstrate entitlement to Rule 37.1 relief, we

affirm the trial court’s denial of the petition.


       1
        Braud timely filed a Rule 37.1 petition on December 19, 2019. The trial court found
that the petition made allegations with insufficient factual support and granted Braud ten
days in which to file an amended petition. Braud filed an amended Rule 37.1 petition on
January 30, 2020, and it is on that petition that the trial court denied relief.
                                         I. Background

       Braud was found guilty by a Pulaski County Circuit Court jury of capital murder and

two counts of first-degree battery.2 Braud appealed his convictions and sentences, arguing

the trial court abused its discretion by denying his motion for mistrial based on statements

made by a witness, Dennis Driskill, during cross-examination. We affirmed. Braud v. State,

2019 Ark. 256, 583 S.W.3d 392.3

                                     II. Standard of Review

       We will not reverse the trial court’s ruling on a petition for postconviction relief

under Rule 37.1 unless it is clearly erroneous. Sirkaneo v. State, 2022 Ark. 124, 644 S.W.3d

392. A finding is clearly erroneous when, although there is evidence to support it, the




       2
           Braud was sentenced as follows:

      Count 1: Capital Murder – Life imprisonment without the possibility of parole, with
a 12-month enhancement under Arkansas Code Annotated section 5-4-702(a)(1) to run
consecutively.

      Count 2: Battery in the First-Degree – 120 months’ imprisonment to run
concurrently to count one, with a twelve-month enhancement under Arkansas Code
Annotated section 5-4-702(a)(8) to run consecutively.

      Count 3: Battery in the First Degree – 120 months’ imprisonment with a 120-month
enhancement under Arkansas Code Annotated section 16-90-120(a), both to run
concurrently to counts one and two.
       3
        This court may take judicial notice in postconviction proceedings of the record on
direct appeal without need to supplement the record. Williams v. State, 2019 Ark. 289, 586
S.W.3d 148.

                                               2
appellate court, after reviewing the entire evidence, is left with the definite and firm

conviction that a mistake has been made. Williams v. State, 2019 Ark. 129, 571 S.W.3d 921.

                                     III. Claims for Relief

       On appeal, Braud argues that his arrest was invalid because it was warrantless and

without probable or reasonable cause in violation of the Fourth Amendment and Arkansas

Code Annotated section 16-81-106 (Repl. 2005). He also argues that, although he refused

to waive his Miranda rights and the results of the gunshot-residue test were not used at trial,

“[his] property was seized.” Braud contends, as he did below, that his privilege against self-

incrimination was violated when Detective Tommy Hudson stated that Braud had made a

statement during the gunshot-residue test admitting to having shot a gun that day. Braud

further contends that Detective Hudson took a photo of Braud and utilized it in an unduly

suggestive photo lineup and that a witness, Dennis Driskill, did not give any prior description

of Braud and merely picked him out of the suggestive photo lineup, which was a violation

of his due-process rights. Last, Braud argues that appellate counsel was ineffective.

       Arguments made to the trial court but not included in arguments on appeal are

considered abandoned. Sylvester v. State, 2017 Ark. 309, 530 S.W.3d 346. Braud has

abandoned the claims made below that trial counsel was ineffective for failing to argue the

trustworthiness of the witnesses’ statements as well as evidentiary claims regarding Rules 611

and 804 of the Arkansas Rules of Evidence. Moreover, we will not consider arguments that

are raised for the first time on appeal, including constitutional arguments. Sirkaneo, 2022

Ark. 124, 644 S.W.3d 392. Braud’s claim that evidence was seized pursuant to the gunshot-


                                               3
residue test was raised for the first time on appeal and was not ruled on by the trial court.

As a result, we will not consider the argument. In reference to his actual or constructive

denial-of-counsel claim, Braud contends that he “made a mistake stating trial when in fact

[he] meant [a]ppeal.” The trial court ruled on the claim below with arguments regarding a

claim of ineffective assistance of trial counsel.4 As such, the argument now raised with

respect to appellate counsel is raised for the first time on appeal, and we will not consider it.

                                      A. Unlawful Arrest

       Braud argues that he was arrested without a warrant, probable cause, or reasonable

cause in violation of Arkansas Code Annotated section 16-81-106, resulting in a violation of

his Fourth Amendment rights. Claims of an illegal arrest do not concern fundamental error

because an invalid arrest does not entitle a defendant to be discharged from responsibility

for the offense, and they are not cognizable in Rule 37.1 proceedings. Sirkaneo, 2022 Ark.

124, 644 S.W.3d 392; see also McClinton v. State, 2018 Ark. 116, 542 S.W.3d 859. An illegal

arrest, without more, has never been viewed as an absolute argument against a valid




       4
        In his initial Rule 37.1 petition, Braud made a conclusory claim that appellate
counsel abandoned all valid points on appeal. However, the trial court’s order addressed
only the issues raised in the amended petition and did not address the issues in the original
petition. It is the appellant’s obligation to obtain a ruling on any omitted issues in order to
preserve those issues for appeal. Lowery v. State, 2021 Ark. 97, 621 S.W.3d 140.
Notwithstanding Braud’s obligation, the initial Rule 37.1 petition was found by the trial
court to lack factual support for the issues raised. See Gordon v. State, 2018 Ark. 73, 539
S.W.3d 586 (Conclusory allegations that are unsupported by facts do not provide a basis for
postconviction relief.).

                                               4
conviction. Biggers v. State, 317 Ark. 414, 878 S.W.2d 717 (1994) (citing United States v.

Crews, 445 U.S. 463 (1980)).




                                      B. Self-Incrimination

        Braud next contends that although Detective Hudson claimed Braud had made a

statement admitting that he shot a gun on the day of the gunshot-residue test, Braud insists

he made no such statement. Braud also claims that the statement was a violation of his

privilege against self-incrimination because it was not given freely and that he had invoked

his right to counsel. In its order denying relief, the trial court noted that a hearing was held

on the matter on July 28, 2018, where both parties briefed the issue. 5 The trial court found

that Braud’s statement was a spontaneous statement, contrary to Braud’s argument that the

detective knew the test was reasonably likely to elicit an incriminating response. The

statement was admitted at trial; however, the gunshot-residue-test results were not.

        To the extent Braud challenges whether his Miranda rights were violated, a challenge

to Miranda warnings must first be raised at trial.6 Vance v. State, 2011 Ark. 243, 383 S.W.3d

325. In the same vein, to the extent Braud challenges the statement as a factual question on


        5
            The record lodged in the direct appeal reflects that a hearing was held on July 26,
2018.
        6
          This court has explained that the Fifth Amendment right to counsel attaches during
custodial interrogation. Montgomery v. State, 2011 Ark. 462, 385 S.W.3d 189 (citing Osburn
v. State, 2009 Ark. 390, 326 S.W.3d 771).

                                                5
the admissibility of the statement, it is a question that could have been raised and addressed

at trial—and it was. Such claims are not cognizable in Rule 37.1 proceedings because Rule

37.1 is not available as a direct challenge to the admissibility of evidence or to raise questions

of trial error, even questions of constitutional dimension. McClinton, 2018 Ark. 116, 542

S.W.3d 859.

                                       C. Photo Lineup

       In making a claim of a due-process violation, Braud argues that Detective Hudson

took a photograph of him to place in a photo lineup compiled by Detective Kevin Simpson,

which Braud claims was unduly suggestive because the photo of him was taken at a different

distance than the other photos in the lineup. Braud further argues that Driskill, a witness,

“didn’t give any prior description of [him, and the] only thing he did was pick [him] out of

[the] suggestive photospread.” This court has held that the allegation of a due-process

violation based on alleged trial error regarding the admissibility of evidence is not cognizable

in Rule 37.1 proceedings. Williams v. State, 2017 Ark. 123, 517 S.W.3d 397; see also State v.

Rainer, 2014 Ark. 306, 440 S.W.3d 315. In denying postconviction relief, the trial court

noted that the photo-lineup issue was addressed during a pretrial hearing on July 28, 2018,

where Detective Simpson and Driskill were questioned, and arguments were made by both

parties. The trial court denied the motion to suppress, finding that the witness’s credibility

was a question to be decided by the jury. For the reasons set forth above, Braud has failed

to demonstrate he is entitled to Rule 37.1 postconviction relief.

       Affirmed.


                                                6
Denzel T. Braud, pro se appellant.

Leslie Rutledge, Att’y Gen., by: Christopher R. Warthen, Ass’t Att’y Gen., for appellee.




                                        7